609 F.2d 824
Mrs. Larry Lynwood LEDOUX et al., Plaintiffs-Appellants,v.PETROLEUM HELICOPTERS, INC., et al., Defendants-Appellees.
No. 77-3454.
United States Court of Appeals,Fifth Circuit.
Jan. 11, 1980.

James L. Wheeler, New Orleans, La., for plaintiffs-appellants.
McGlinchey, Stafford, Mintz & Hoffman, Dermot S. McGlinchey, William V. Dalferes, Jr., New Orleans, La., for defendants-appellees Petroleum Helicopters & Aetna Cas. & Surety Co.
Appeal from the United States District Court for the Western District of Louisiana.
Before CHARLES CLARK, RONEY and HENDERSON, Circuit Judges.
PER CURIAM:


1
The survivors of the pilot of a helicopter, killed in a crash at sea, suffered dismissal of their action for damages on the grounds that the Workmen's Compensation laws of Louisiana provided the exclusive remedy.  Because of intervening decisions, we reverse.


2
Executive Jet Aviation, Inc., v. City of Cleveland, Ohio, 409 U.S. 249, 93 S.Ct. 493, 34 L.Ed.2d 454 (1972), established that the crash of a land-based aircraft on a flight between points within the continental United States could not invoke admiralty jurisdiction merely because the plane crashed in navigable waters.  The Court held that admiralty jurisdiction required not only maritime situs, but also maritime status, I. e., a significant relationship to traditional maritime activity.


3
The crash of the deceased's helicopter, while it was being used in place of a vessel to ferry personnel and supplies to and from offshore drilling structures, bears the type of significant relationship to traditional maritime activity which is necessary to invoke admiralty jurisdiction.  Higginbotham v. Mobil Oil Co., 357 F.Supp. 1164, 1167 (W.D.La.1973), Aff'd in part, rev'd in part, 545 F.2d 422, 424 n.1, Rev'd on other grounds, 436 U.S. 618, 98 S.Ct. 2010, 56 L.Ed.2d 581 (1978).  (See 98 S.Ct. 2012, n.2).


4
Because maritime jurisdiction exists, the exclusive remedy provision of the Louisiana Workmen's Compensation statutes cannot control the rights of the parties.  Thibodaux v. Atlantic Richfield Co., 580 F.2d 841 (5th Cir. 1978).  The judgment appealed from is vacated and the case is remanded for further consideration of the cause of action pled.


5
VACATED and REMANDED.